TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00340-CV


Teresa Nell Grothe a/k/a Teresa Nell Barron a/k/a Teresa Nell Netz a/k/a 
Teresa Grothe-Netz, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
NO. B-04-0158-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


		This is an accelerated appeal from an order terminating the parental rights of Teresa
Nell Grothe to her minor child, S.R.G.  Grothe's attorney filed an Anders brief informing this Court
that she has performed a "diligent review of the record and applicable authorities" and can find no
arguable grounds to be advanced on appeal.  See Anders v. California, 386 U.S. 738, 744 (1967). 
The procedures set forth in Anders are applicable to an appeal of the termination of parental rights
when an appointed attorney concludes that there are no nonfrivolous issues to assert on appeal.  See
Taylor v. Texas Dep't of Protective & Regulatory Servs., 160 S.W.3d 641, 646-47 (Tex.
App.--Austin 2005, pet. denied); In re K.D., 127 S.W.3d 66, 67 (Tex. App.--Houston [1st Dist.]
2003, no pet.); Porter v. Texas Dep't of Protective & Regulatory Servs., 105 S.W.3d 52, 56 (Tex.
App.--Corpus Christi 2003, no pet.); In re K.M., 98 S.W.3d 774, 777 (Tex. App.--Fort Worth 2003,
no pet.).
		The brief filed by Grothe's attorney meets the requirements of Anders by presenting
a professional evaluation of the record and demonstrating that there are no arguable grounds for
appeal.  See Anders, 386 U.S. at 744.  The record reflects that Grothe's attorney has served a copy
of the Anders brief on Grothe and has informed Grothe of her right to file a pro se brief.  More than
four months have passed, and Grothe has not filed a pro se brief.
		Upon receiving an Anders brief, we must conduct a full examination of all the
proceedings to determine whether the case is wholly frivolous.  Penson v. Ohio, 488 U.S. 75, 80
(1988).  We have reviewed the entire record and the Anders brief submitted on Grothe's behalf, and
we have found nothing that would arguably support an appeal.  We agree that the appeal is frivolous
and without merit.  Accordingly, we affirm the trial court's order terminating Grothe's parental  
rights to S.R.G.
		In accordance with Anders, Grothe's attorney has asked permission to withdraw as
counsel for Grothe.  See Anders, 386 U.S. at 744.  We grant the motion to withdraw.  We also order
Grothe's attorney to notify Grothe of the disposition of this appeal and the availability of
discretionary review.  See In re K.D., 127 S.W.3d at 68 n.3.

							_____________________________________
							Diane Henson, Justice
Before Chief Justice Law, Justices Puryear and Henson
Affirmed
Filed:   January 15, 2007